Name: 85/300/EEC: Commission Decision of 23 May 1985 on the implementation of the reform of agricultural structures in Greece pursuant to Council Directive 75/268/EEC (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy; NA;  Europe;  economic policy
 Date Published: 1985-06-13

 Avis juridique important|31985D030085/300/EEC: Commission Decision of 23 May 1985 on the implementation of the reform of agricultural structures in Greece pursuant to Council Directive 75/268/EEC (Only the Greek text is authentic) Official Journal L 154 , 13/06/1985 P. 0051 - 0051*****COMMISSION DECISION of 23 May 1985 on the implementation of the reform of agricultural structures in Greece pursuant to Council Directive 75/268/EEC (Only the Greek text is authentic) (85/300/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 13 thereof, Whereas the Greek Government notified, pursuant to Article 13 of Directive 75/268/EEC in conjunction with Article 17 (4) of Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (3), as last amended by Regulation (EEC) No 797/85, Decision No 279/84 of the prices and incomes board of 28 May 1984 on the authorization of a financial aid programme for less-favoured and mountain areas in 1983 and Decision No 307585 of 10 September 1984 of the Minister of Agriculture determining the maximum amount of the compensatory allowance for livestock cooperatives; Whereas, under Article 13 of Directive 75/268/EEC in conjunction with Article 18 (3) of Directive 72/159/EEC, the Commission has to decide whether, having regard to the provisions notified, the provisions in force in Greece for the implementation of Directive 75/268/EEC continue to satisfy the conditions for a financial contribution by the Community to common measures within the meaning of Article 13 of Directive 75/268/EEC; Whereas the abovementioned provisions satisfy the conditions and objectives of Directive 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions in force in Greece for the implementation of Directive 75/268/EEC continue, having regard to Decision No 279/84 of the prices and incomes board of 28 May 1984 and Decision No 307585 of 10 September 1984 of the Minister of Agriculture, to satisfy the conditions for a financial contribution by the Community to common measures within the meaning of Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 23 May 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 128, 19. 5. 1975, p. 1. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) OJ No L 96, 23. 4. 1972, p. 1.